                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ALLEN DONALD,

      Plaintiff,                                    Case No. 17-cv-12190
                                                    Hon. Matthew F. Leitman
v.

CRAIG CIESZKOWSKI, et al.,

     Defendants.
__________________________________________________________________/

     OPINION AND ORDER DENYING DEFENDANTS’ MOTIONS FOR
               SUMMARY JUDGMENT (ECF ## 12, 21)

      Plaintiff Allen Donald brings this action under 42 U.S.C. § 1983 against three

City of Ecorse police officers. (See Complaint, ECF #1.) Donald alleges that officers

Craig Cieszkowski, William Marks, and Jarrod Fedea violated his Fourth

Amendments rights by using excessive force when they arrested him. The officers

have now moved for summary judgment. (See Motions, ECF ## 12, 21.) For the

reasons explained below, the officers’ motions are DENIED.

                                         I

                                         A

      Donald offered the following version of events. At approximately 3:00 a.m.

on July 21, 2014, Cieszkowski, Marks, and Fedea were dispatched to the home of

Rose Greeley in the City of Ecorse. (See Donald Dep., ECF #14-2 at Pg. ID 255.)


                                         1
At that time, Rose was involved in an altercation with her daughter, Seretha Greeley.

Seretha is the mother of Donald’s son. (See id. at Pg. ID 256.) Donald says that a

neighbor alerted him to the dispute between Rose and Seretha, and Donald went to

Rose’s home in order to get his son. (See id. at Pg. ID 257.) When Donald arrived,

the officers were already on the scene. (See id.)

      At some point, Donald and Cieszkowski began “bickering back and forth.”

(Id.) Cieszkowski then complained that Donald and others in the vicinity were

“acting like animals.” (Id.) Donald responded to that comment by cursing at

Cieszkowski, and Fedea then ordered Donald to leave Rose’s residence. (See id.)

Donald complied with that command and walked “up the street.” (Id.)

      A short time later, Donald returned and began standing across the street from

Rose’s house with a group of people who lived in the neighborhood. (See id. at Pg.

ID 261-62.) Donald was watching the events at Rose’s house and was not saying

anything to the officers. (See id. at Pg. ID 263.) The officers then crossed the street

and approached Donald. (See id.) Donald says that when the officers approached

him, he did not say anything to them and that his hands were out in front of him in

the “surrender position.” (Id. at Pg. ID 263-64, 274.) Cieszkowski then “came up

to” Donald from “about eight or ten feet away and bang, tased [him] right in the

chest.” (Id. at Pg. ID 274.) The tasing “shocked” Donald and stopped him from

moving. (Id.) Cieszkowski then “bull rushed” Donald and “slammed” him to the


                                          2
ground. (Id. at Pg. ID 264, 274; S. Greeley Trial Testimony, ECF #14-5 at Pg. ID

300, 308-09.) Donald says that Cieszkowski’s actions caused him to “blank[] out”

and lose consciousness. (Donald Dep., ECF #14-2 at Pg. ID 264.)

      At some point while Donald was on the ground, prone and unconscious, all

three officers began beating him. (See S. Greeley Trial Testimony, ECF #14-5 at Pg.

ID 300, 308-09.1) One of the officers hit him with a nightstick, one hit him with a

flashlight, and all three hit him with their fists. (See id.) Donald was not resisting

and “not reacting” in any way while he was on the ground and the officers were

beating him. (Id. at Pg. ID 300, 310.) Indeed, “he wasn’t even conscious” and

“wasn’t even responding” at that time. (Id. at Pg. ID 310.)

      The officers then began to “drag” Donald towards a police car. (Id. at Pg. ID

301.) At around that same time, gunshots went off in the vicinity. (See id.)

Cieszkowski then threw Donald forcibly back onto the ground with such force that



1
  This portion of Donald’s version of events is based on the testimony of Seretha
from Donald’s criminal trial. At the hearing before the Court, the officers’ counsel
argued that Seretha did not testify that all three officers participated in the beating.
Counsel stressed that Seretha never specifically identified the officers and said only
that “they” beat Donald. According to the officers’ counsel, when Seretha testified
that “they” were beating Donald, she could have been referring to only two of the
officers. Counsel therefore insisted that it would be pure speculation to conclude
that all three officers beat Donald while he was on the ground. However, Seretha
testified that “three” officers approached Donald and that “they” then “started
beating” him. (S. Greeley Trial Testimony, ECF #14-5 at Pg. ID 299-300.) When
viewed in Donald’s favor, this testimony could reasonably be construed as referring
to all three officers.

                                           3
it “result[ed] in a left side[] facial injury.” (ECF #12-5 at Pg. ID 143-44.) Once the

gunfire was over, the officers physically placed Donald in a police car and “took him

away.” (S. Greeley Trial Testimony, ECF #14-5 at Pg. ID 301.)

       Donald suffered serious injuries as a result of his encounter with the officers.

Those injuries included “multiple facial fractures” and a “prominent laceration” on

his face. (Medical Records, ECF #14 at Pg. ID 284.)

                                          B

       The officers tell a far different story. According to the officers, after they

arrived at Rose’s house and attempted to “gain information from Rose about the

incident,” Donald “began yelling obscenities” and threatened to fight them. (Police

Rpt., ECF #12-3 at Pg. ID 126-27.2) The officers then instructed Donald “several

times to leave the area.” (Id. at Pg. ID 127.) Donald eventually complied with that

command, but he returned a short time later and stood across the street from the

officers. (See id.)

       Donald thereafter “continued to yell at [the] officers, causing [] residents to

exit their homes.” (Id.) He also continued to threaten the officers and invited them

to come “fight” him. (Id.) As “a crowd began to form” around Donald, the



2
 The Court cites the officers’ version of events from the police report in order to
provide context and background related to the July 21 incident. The Court is not
holding that any portion of the police report is competent evidence for the purpose
of resolving the officers’ summary judgment motion.
                                           4
“[o]fficers approached Donald as he clenched his fists and raised them above his

waistline.” (Id.) Cieszkowski then ordered Donald to turn around and place his

hands behind his back. (See id.) Donald refused to comply with that command and

“stated several times he wished to participate in a physical confrontation.” (Id.)

Cieszkowski then “deployed” his taser, which struck Donald in the chest “causing

temporary muscle disruption.” (Id.) Cieszkowski and Fedea then took Donald to the

ground. (See id.) While Donald was on the ground, “[o]fficers [] had to force

Donald’s hands behind his back [because] he actively resisted [the] officers by

pulling his hands in front of his body.” (Id.)

      As the officers attempted to handcuff Donald, gunshots went off in the

vicinity. (See id.) A group of people then began “running up to where officers were

on the ground with Donald.” (Id.) “Donald continued to resist the officers and kick

as officers attempted to order the crowd back.” (Id.) “Donald was [then] handcuffed

and officers had to pull him toward a police vehicle to secure him, as he was actively

resisting and pulling away from the officers.” (Id.) At that time, “[s]everal more

gunshots went off.” (Id.) The officers then “took cover and had to force Donald to

the ground.” (Id.) As “Donald continued to pull away and kick at officers, Donald’s

head struck the ground.” (Id.) Finally, as the officers later attempted to put Donald

into a police car, Donald continued to kick at the officers. (See id.) One of these

kicks made contact with Marks and injured Marks’ left arm and shoulder. (See id.)


                                           5
                                           C

      Donald was charged with four crimes arising out of the July 21 incident: three

counts of assaulting, resisting, and obstructing a police officer pursuant to Mich.

Comp. Laws § 750.81d(1) and one count of assaulting, resisting, and obstructing a

police officer causing injury. (See Register of Actions, ECF #14-6 at Pg. ID 314.)

Donald was first tried before a jury. The jury acquitted Donald of the assaulting,

resisting, and obstructing a police officer causing injury count, but the jury could not

reach a verdict on the three counts of assaulting, resisting, and obstructing a police

officer. (See id.)   Donald was thereafter re-tried on the assaulting, resisting, and

obstructing counts in a bench trial. (See id.) At the conclusion of the bench trial, the

state court made specific factual findings related to the assaulting, resisting, and

obstructing charges against Donald:

             Number one, the three Ecorse Police Department officers
             were summonsed to 7th Street on July 21st, 2014 because
             of an altercation between Rose Greeley and her daughter,
             Seretha.

             Two, Seretha Greeley poured gasoline on her mother’s
             furniture.

             Three, while at the Greeley house the officers had their
             first contact with the defendant Mr. Donald.

             Four, the officers and Mr. Donald exchanged words in this
             initial encounter and he was told by Corporal Fedea to
             leave which Mr. Donald did.



                                           6
Five, the police were also occupied with Ms. Greeley
because she was out of control, intoxicated, and beating a
motor vehicle with a bat. There was a continuing police
situation on 7th Street on July 21st, 2014 because of the
fight between Ms. Greeley and her daughter which
resulted in Ms. Greeley being taken into custody.

Six, Mr. Donald returned to the area on the opposite side
of the street from Ms. Greeley’s residence.

Seven, there was a crowd of people on the street at this
point.

Eight, Mr. Donald continued to taunt the police officers.

Nine, as a result of Mr. Donald’s taunts the crowd began
to grow.

Ten, because of the growing crowd and continued taunts
the officers determined that Mr. Donald was disturbing the
peace and obstructing.

Number eleven, all three officers approached Mr. Donald.

Number twelve, Mr. Donald did not obey the lawful
command to turn around and put his hands behind his
back.

Thirteen, the officers were in their uniforms and arrived at
the scene in fully marked police cars so the defendant
knew they were police officers performing their duties.

Fourteen, Officer Cieszowski [sic] tased Mr. Donald.

Fifteen, Mr. Donald continued to struggle with the three
officers as they attempted to handcuff him.

Sixteen, someone in the crowd began firing shots.



                             7
             Seventeen, Officer Cieszowski [sic] admitted to forcibly
             throwing the defendant’s face down on the ground when
             the shots were fired resulting in a left sided facial injury as
             depicted and described in the defendant’s exhibit.

             Eighteen, Mr. Donald continued to resist the efforts of the
             three police officers to put him in the police car.

(ECF #12-5 at Pg. ID 142-44.) Based on these findings, the state court concluded

“that the People ha[d] overcome the presumption of innocence and sustained their

burden of proof beyond a reasonable doubt that [Donald] resisted and obstructed the

three Ecorse police officers on the night of July 21st, 2014. The [c]ourt, therefore,

[found Donald] guilty of three counts of police officer assaulting, resisting, and

obstructing.” (Id. at Pg. ID 144.)

                                           II

      Donald filed this action against the City of Ecorse and officers Cieszkowski,

Marks, and Fedea on July 5, 2017.3 (See Compl., ECF #1.) Donald claims that

Cieszkowski, Marks, and Fedea “violated [his] constitutionally-protected rights,

including his right to be free from excessive force.” (Id. at ¶29, ECF #1 at Pg. ID 6.)

Donald brings his excessive-force claims pursuant to 42 U.S.C. § 1983.

      The officers first moved for summary judgment on January 12, 2019. (See

Mot., ECF #12.) In that motion, all three officers moved for summary judgment on



3
 On June 13, 2019, the Court entered a stipulated order dismissing with prejudice
Donald’s claims against the City of Ecorse. (See Stipulated Order, ECF #23.)
                                           8
the basis that Donald’s excessive-force claims are barred in their entirety by the

United States Supreme Court’s decision in Heck v. Humphrey, 512 U.S. 477 (1994)

(See id. at Pg. ID 85, 105-08.) The officers insisted that under Heck, Donald’s state-

court convictions of assaulting, resisting, and obstructing a police officer preclude

his excessive-force claims in this civil action. (See id.) In addition, and in the

alternative, Marks and Fedea argued that they are entitled to qualified immunity with

respect to Donald’s claim that they beat him while he was on the ground

unconscious. (See id. at Pg. ID 85, 103-05.) On June 4, 2019, Cieszkowski filed a

second summary judgment motion in which he also argued that, in the alternative,

he is entitled to qualified immunity related to Donald’s claims of excessive force.

(See Cieszkowski Mot., ECF #21.)

                                          III

      The summary judgment standard is well-established. A movant is entitled to

summary judgment when it “shows that there is no genuine dispute as to any material

fact . . . .” SEC v. Sierra Brokerage Servs., Inc., 712 F.3d 321, 326-27 (6th Cir. 2013)

(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986)) (quotations

omitted). When reviewing the record, “the court must view the evidence in the light

most favorable to the non-moving party and draw all reasonable inferences in its

favor.” Id. “The mere existence of a scintilla of evidence in support of the [non-

moving party’s] position will be insufficient; there must be evidence on which the


                                           9
jury could reasonably find for [that party].” Anderson, 477 U.S. at 252. Summary

judgment is not appropriate when “the evidence presents a sufficient disagreement

to require submission to a jury.” Id. at 251-252. “Credibility determinations, the

weighing of the evidence, and the drafting of legitimate inferences from the facts are

jury functions, not those of a judge . . . .” Id. at 255.

                                            IV

       The Court begins with the officers’ argument that they are entitled to summary

judgment based upon the Supreme Court’s decision in Heck, supra. Under Heck, a

plaintiff is barred from asserting a civil claim under Section 1983 that would

“necessarily imply the invalidity” of an underlying criminal conviction or sentence.

Heck, 512, U.S. at 487. The officers insist that Donald’s excessive-force claims are

barred here because they are inconsistent with, and imply the invalidity of, his state-

court “conviction on three counts of violating [Mich. Comp. Laws] 750.81d(1).”

(Mot., ECF #12 at Pg. ID 105.) The Court disagrees.

       Under Heck, “[t]here are two circumstances [] in which an excessive-force

claim might conflict with a conviction. The first is when the criminal provision

makes the lack of excessive force an element of the crime. The second is when

excessive force is an affirmative defense to the crime.” Schrieber v. Moe, 596 F.3d

323, 334 (6th Cir. 2010) (internal citation omitted). In Schreiber, the Sixth Circuit

held that (1) “[n]othing in the text of Michigan Compiled Laws § 750.81d(1) …


                                            10
suggests that the state must prove as an element of the crime that the police did not

use excessive force” and (2) any excessive force used by an officer during an arrest

“would not provide [a criminal defendant] an affirmative defense to the charge of

resisting arrest” under Michigan law. Id. at 334-35. Thus, under Schrieber, a Section

1983 excessive-force civil claim “does not challenge” an underlying Michigan

conviction for resisting arrest and is not barred by Heck. Id. at 335.

      The officers counter that Schrieber is no longer good law in light of the

intervening decision of the Michigan Supreme Court in People v. Moreno, 814

N.W.2d 624 (Mich. 2012). In Moreno, the court held that the “lawfulness” of an

arrest is an element of the crime of resisting or obstructing arrest. See id. at 626, 633-

34. According to the officers, because the Michigan Supreme Court “has now held

that a ‘lawful arrest’ is an element of the crime of resisting or obstructing a police

officer … the holding in Schreiber no longer applies.” (Mot., ECF #12 at Pg. ID

107.) Again, the Court disagrees with the officers.

      Four different district judges of this court who have reviewed excessive-force

claims after Moreno have each concluded that Schreiber remains good law. Indeed,

each of those judges reached the same conclusion: even after Moreno, “a conviction

under [Michigan’s] resisting-arrest statute does not trigger Heck’s bar to a § 1983

excessive-force suit.” Flanigan v. Panin, 2017 WL 5709588, at ** 4-5 (E.D. Mich.

May 2, 2017) (Michelson, J.). See also Nelson v. Green Oak Township, 2016 WL


                                           11
233100, at *19 (E.D. Mich. Jan. 20, 2016) (Borman, J.) (“This Court concludes that

Michigan courts would not find that Moreno compels the conclusion that a lack of

excessive force is now an element of the crime of resisting under the Michigan

statute. Accordingly, success on Plaintiff’s § 1983 claim for excessive force would

not necessarily imply the invalidity of her conviction for resisting arrest”); Carter v.

Carter, 2017 WL 1160623, at ** 8-9 (E.D. Mich. Mar. 29, 2017) (same) (Lawson,

J.), rev’d on other grounds, 2018 WL 1341663 (6th Cir. Mar. 15, 2018); Knox v.

Scruggs, 2018 WL 1556238, at *1 (E.D. Mich. Mar. 30, 2018) (Drain, J.) (same).

      As the court thoroughly explained in Carter:

             “[T]he Sixth Circuit has held that a conviction for resisting
             or obstructing arrest under Michigan Compiled Laws §
             750.81d does not bar a subsequent excessive force claim
             under section 1983, because the statute does not require
             that the State prove or the defendant admit that the
             arresting officer did not use excessive force.” Steele v.
             Twp. of Flint, No. 14-13640, 2015 WL 6470887, at *4
             (E.D. Mich. Oct. 27, 2015) (citing Schreiber v. Moe, 596
             F.3d 323, 334 (6th Cir. 2010)). “Nothing in the text of
             Michigan Compiled Laws § 750.81d(1) or § 750.92
             suggests that the state must prove as an element of the
             crime that the police did not use excessive force.”
             Schreiber, 596 F.3d at 334 (citing People v. Ventura, 262
             Mich. App. 370, 686 N.W.2d 748, 752 (2004)).
             “Furthermore, [the state court decisions on point strongly
             suggest that] excessive force by the police is not a defense
             to a resisting-arrest conviction.” Ibid. (citing People v.
             Hill, No. 283951, 2009 WL 1830750, at *3 (Mich. Ct.
             App. June 25, 2009)).

             Two district courts in this district that recently confronted
             the same question concluded that the central holding of
                                          12
Schreiber remains good law, notwithstanding the
intervening decision of the Michigan Supreme Court in
People v. Moreno, 491 Mich. 38, 814 N.W.2d 624 (2012),
where the court held that the “lawfulness” of the arrest is
an element of the crime of resisting or obstructing arrest.
Those courts found that, notwithstanding the need to prove
“lawfulness” of the arrest, the decisions on point in
Michigan suggest that an arrest may be “lawful” even if
excessive force is used to accomplish it. Johns v. Oakland
County, No. 15-12924, 2016 WL 4396065, at *5 (E.D.
Mich. Aug. 18, 2016) (Michelson, J.) (“[T]he use of
excessive force during or to effectuate an otherwise lawful
arrest does not render the arrest unlawful. This in turn
means that a conviction under the resisting-arrest statute
does not trigger Heck’s bar to a § 1983 excessive-force
suit.”); Nelson v. Green Oak Township, No. 14-10502,
2016 WL 233100, at *19 (E.D. Mich. Jan. 20, 2016)
(Borman, J.) (“[S]uccess on Plaintiff’s § 1983 claim for
excessive force would not necessarily imply the invalidity
of her conviction for resisting arrest.”).

Those decisions are consistent with constitutional
principles. Generally, the “lawfulness” of an arrest is
measured by whether it was supported by probable cause.
See United States v. Campbell, 486 F.3d 949, 953-54 (6th
Cir. 2007) (quoting United States v. Bueno, 21 F.3d 120,
123 (6th Cir. 1994)); see also Florida v. Royer, 460 U.S.
491, 497-501 (1983); Lilly v. City of Erlanger, 598
Fed.Appx. 370, 375-76 (6th Cir. 2015) (“[A]
determination of probable cause to arrest depends simply
on whether, at the moment the arrest was made, the facts
and circumstances within the officers’ knowledge and of
which they had reasonably trustworthy information were
sufficient to warrant a prudent man in believing that the
arrestee had committed an offense.”) (quotation marks and
alterations omitted). It follows, then that a police officer
can make a “lawful” arrest—that is, one that is supported
by probable cause—but still violate the arrestee’s Fourth
Amendment rights by effectuating that arrest through the
use of excessive force. If the arrestee resists, and later is
                             13
             convicted of resisting that arrest, a subsequent lawsuit
             charging the arresting officer with excessive force would
             not “implicitly question the validity of [the] conviction,”
             and therefore Heck would not bar the action.

Carter, 2017 WL 1160623, at ** 8-9.

      For all of the reasons explained in Flanigan, Carter, Nelson, and Knox, and

the cases cited therein, Donald’s state-court convictions of assaulting, resisting, and

obstructing a police officer under Mich. Comp. Laws § 750.81d(1) do not preclude

his excessive-force claims against the officers in this civil action. The officers’

motion for summary judgment on the basis of Heck is therefore denied.4

                                          V

      The Court now turns to the officers’ assertions that they are entitled to

summary judgment on Donald’s excessive-force claims based on qualified

immunity.




4
  During the hearing on the officers’ motion, the Court explored with the officers’
counsel whether the state court’s specific factual findings at Donald’s criminal trial
affect the Court’s analysis under Heck. At the conclusion of this colloquy, the
officers’ counsel candidly acknowledged that if the Court (1) construed Seretha’s
testimony to be that all three officers beat Donald while he was on the ground
unconscious and (2) adopted the Heck analysis as set forth in Flanigan, Carter,
Nelson, and Knox, then the officers’ motion under Heck would fail irrespective of
the state court’s factual findings. For all of the reasons explained above, the Court
has construed Seretha’s testimony to be that all three officers beat Donald, and it has
adopted the Heck analysis as stated in Flanigan, Carter, Nelson, and Knox. The
Court therefore need not undertake any analysis concerning the impact of the state
court’s factual findings on the officers’ arguments under Heck.
                                          14
                                           A

      Qualified immunity “protects government officials from liability for civil

damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person should have known.” Green v.

Throckmorton, 681 F.3d 853, 864 (6th Cir. 2012) (quoting Pearson v. Callahan, 555

U.S. 223, 231 (2009)). “Once raised, it is the plaintiff’s burden to show that the

defendant[] [is] not entitled to qualified immunity.” Kinlin v. Kline, 749 F.3d 573,

577 (6th Cir. 2014).

      The United States Court of Appeals for the Sixth Circuit “has generally used

a two-step [qualified immunity] analysis: (1) viewing the facts in the light most

favorable to the plaintiff, [the court] determines whether the allegations give rise to

a constitutional violation; and (2) [the court] assesses whether the right was clearly

established at the time of the incident.” Id. (internal punctuation omitted). “[U]nder

either prong [of this inquiry], courts may not resolve genuine disputes of fact in favor

of the party seeking summary judgment.” Tolan v. Cotton, 134 S. Ct. 1861, 1866

(2014).

                                           B

                                           1

      The Court first addresses the assertion by Marks and Fedea that they are

entitled to qualified immunity. The entirety of this argument consists of qualified-


                                          15
immunity boilerplate and the following three sentences of legal analysis: “Plaintiff

has made no allegation of wrongdoing as it relates to Fedea and Marks. In fact,

Plaintiff has gone so far as to describe the officers as, ‘professional.’ Marks and

Fedea, therefore, are entitled to summary judgment.” (Mot., ECF #12 at Pg. ID 105.)

The Court disagrees that Marks and Fedea are entitled to qualified immunity for two

reasons.

      First, Donald has made allegations of wrongdoing with respect to Marks and

Fedea. Indeed, in Donald’s Complaint, he alleges that Marks and Fedea “beat” him.

(Compl. at ¶23, ECF #1 at Pg. ID 4.) And he has presented evidence, in the form of

Seretha’s testimony from his criminal trial, that Marks and Fedea beat him while he

was on the ground unconscious and not resisting arrest. (See S. Greeley Trial

Testimony, ECF #14-5 at Pg. ID 300, 308-09.) Simply put, the sole basis on which

Marks and Fedea move for summary judgment – that Donald has not accused them

of any wrongdoing – is inconsistent with the record.

      Second, on this record, Marks and Fedea are not entitled to qualified

immunity. As an initial matter, Donald has presented evidence that Marks and Fedea

violated his constitutional right to be free from excessive force. “In determining

whether an excessive force constitutional violation occurred, [courts] must look at

the objective reasonableness of the defendant’s conduct.” Grawey v. Drury, 567 F.3d

302, 310 (6th Cir. 2009). “Among the most important factors to consider in


                                        16
determining the objective reasonableness of the force used are: 1) the severity of the

crime at issue; 2) whether the suspect posed an immediate threat to the safety of the

police officer or others; and 3) whether the suspect actively resisted arrest or

attempted to evade arrest by flight.” Id. (citing Graham v. Connor, 490 U.S. 386,

396 (1989)).

      Here, Donald has identified evidence that he was not a threat and was not

actively resisting arrest when Marks and Fedea beat him as he was laying prone on

the ground unconscious. (See S. Greeley Trial Testimony, ECF #14-5 at Pg. ID 300,

308-09.) And while there is some level of seriousness to Donald’s initial offense of

obstructing and resisting arrest, that does not overcome the fact that he was

unconscious and not resisting at the time Marks and Fedea were beating him. If a

jury credited Donald’s version of events, it could reasonably conclude that Marks

and Fedea violated Donald’s constitutional rights when they beat him while he was

unconscious and not resisting arrest. See, e.g., Morrison v. Board of Trustees of

Green Tp., 583 F.3d 394, 407 (6th Cir. 2009) (“Gratuitous violence inflicted upon

an incapacitated [suspect] constitutes an excessive use of force”) (internal quotation

marks omitted); Phelps v. Coy, 286 F.3d 295, 301-02 (6th Cir. 2002) (concluding

that facts, taken in plaintiff’s favor, supported conclusion that defendant officer used

excessive force when he “continu[ed] to beat [the suspect] after he had been

neutralized”); Wysong v. City of Heath, 260 F. App’x 848, 856 (6th Cir. 2008)


                                          17
(acknowledging that striking a motionless, unconscious suspect would constitute

excessive force).

      Next, Donald’s right to be free from gratuitous force, like a forceful beating

when he was unconscious and not resisting arrest, was clearly established at the time

of the July 21 incident. See, e.g., Adams v. Metiva, 31 F.3d 375, 387 (6th Cir.

1994) (unconstitutionality of use of gratuitous force against “helpless and

incapacitated” suspect during arrest clearly established in 1991); Morrison, 583 F.3d

at 408 (“In this Circuit, the law is clearly established that an officer may not use

additional gratuitous force once a suspect has been neutralized”). For all of these

reasons, Donald has identified evidence that creates a triable question of fact on his

excessive-force claim against Marks and Fedea.

                                           2

      Marks and Fedea counter that the state court’s factual findings at Donald’s

criminal trial compel the conclusion that they are entitled to qualified immunity.5


5
  There are substantial reasons to question whether the state court’s factual findings
should be given any preclusive effect in this action. That is because there is at least
some ambiguity in the findings. For instance, as the officers’ counsel acknowledged
at the argument before the Court, it is not clear from the state court’s findings what
specific actions constituted the “assaulting, resisting, and obstructing” that resulted
in Donald’s conviction. Was Donald convicted of separately committing a single
act of resisting/obstructing against each of the three officers? Or, was he convicted
of committing three acts of resisting/obstructing against one of the officers? Despite
these questions, for the purposes of this motion only, the Court will assume, without
deciding, that the state court’s factual findings are entitled to some preclusive effect.

                                           18
(See Def.s’ Supp. Br., ECF #19.) Marks and Fedea appear to focus on the state

court’s factual finding that after Cieszkowski tased Donald, Donald “continued to

struggle with the three officers as they attempted to handcuff him.” (ECF #12-5 at

Pg. ID 143.) The officers assert that because Donald “continue[d] to struggle,” they

had a right to use force against him while he was on the ground, and they insist that

they are entitled to qualified immunity related to that force. The Court disagrees.

      The state court’s factual finding that Donald “continue[d] to struggle,” as the

officers attempted to handcuff him does not speak to (1) whether Donald was

continuing to struggle when force was applied, (2) the level of force that was used,

and (3) whether the extreme level of force that Marks and Fedea used here – beating

Donald with fists, flashlights, and/or nightsticks after he had lost consciousness –

was reasonable under the circumstances. At most, the finding establishes that the

officers were entitled to use some level of force at the moment Donald was struggling

with the officers. But even if some force was appropriate during the struggle, that

does not mean that the officers could continue to use force, especially extreme force,

after Donald lost consciousness and stopped struggling. And Donald has produced

evidence – through Seretha’s sworn testimony – that Marks and Fedea used that

extreme level of force after he lost consciousness and “wasn’t even responding.” (S.

Greeley Trial Testimony, ECF #14-5 at Pg. ID 310.) Simply put, the state court’s

finding that Donald continued to struggle for some unidentified period of time is not


                                         19
necessarily inconsistent with, and does not preclude the Court from crediting,

Seretha’s testimony that the officers viciously beat Donald on the ground when he

became unconscious and ceased struggling. Marks and Fedea are therefore not

entitled to qualified immunity based on the state court’s factual finding that Donald

“struggle[d]” with the officers.

                                          C

      The Court next turns Cieszkowski’s motion that he is also entitled to summary

judgment on the basis of qualified immunity. (See Cieszkowski Mot., ECF #21.)

Cieszkowski insists that he is entitled to qualified immunity with respect to: (1) the

tasing, (2) the beating of Donald while he was on the ground, and (3) any injuries

Donald may have suffered as he was put into a police car. (See id.) The Court will

address each incident of force separately.

                                          1

      Cieszkowski is not entitled to qualified immunity with respect to the tasing.

When the Court views the evidence in the light most favorable to Donald, it

concludes that at the time Cieszkowski tased Donald, Donald was unarmed, was not

actively resisting or obstructing the officers, and his hands were up in the “surrender

position.” (Donald Dep., ECF #14-2 at Pg. ID 263-64, 274.) Under this view of the

evidence, Donald posed no threat to the officers at the time of the tasing, and there

was no reasonable justification for tasing him. Indeed, tasing a suspect under these


                                          20
circumstances is a clearly-established violation of that suspect’s constitutional right

to be free from excessive force. See, e.g., Brown v. Weber, 555 F. App’x 550, 554-

55 (6th Cir. 2014) (holding that tasing a suspect who “posed little to no immediate

threat to the safety of the officers or others” and who “was unarmed, not making

verbal threats, and sitting … in the fetal position” violated the suspect’s clearly-

established constitutional rights); Thomas v. Plummer, 489 F. App’x 116, 125 (6th

Cir. 2012) (“We have little trouble finding that a hypothetical reasonable officer

would have known that tasing a suspect who is on her knees with her hands in the

air is objectively unreasonable” and that such a tasing would violate the suspect’s

clearly-established rights) (internal quotation marks omitted).

      Cieszkowski responds that the state court’s factual findings entitle him to

qualified immunity with respect to the tasing. More specifically, Cieszkowski

highlights the state court’s finding that Donald “failed to comply with lawful

commands to turn around and put his hands behind his back.” (Cieszkowski Mot.,

ECF #21 at Pg. ID 526.) According to Cieszkowski, because Donald refused to obey

a lawful command, it was reasonable for Cieszkowski to tase him. The Court

disagrees.

      In the Sixth Circuit, “the reasonableness of an officer’s use of a taser turns on

active resistance: When a suspect actively resists arrest, the police can use a taser []

to subdue him; but when a suspect does not resist, or has stopped resisting, they


                                          21
cannot.” Kent v. Oakland County, 810 F.3d 384, 392 (6th Cir. 2016). And the Sixth

Circuit has held that where a suspect only “refuse[s] to comply with an officer’s

command,” that refusal alone “does not resemble the continued resistance and

hostility often present in our active resistance cases.” Id. at 394 (internal quotation

marks omitted). See also Eldridge v. City of Warren, 553 F. App’x 529, 534 (6th Cir.

2013) (“If there is a common thread to be found in our caselaw on this issue, it is

that noncompliance alone does not indicate active resistance; there must be

something more”). That court has also held that it clearly established that a suspect

who “refused to comply with commands” but “never demonstrated physical

violence, and had his arms in the air … when tased[,] had a right to be free from the

use of a taser.” Kent, 810 F.3d at Pg. ID 397.

      Here, the state court did not find that Donald was actively resisting at the

moment Cieszkowski tased him. Instead, that court found that Donald merely did

“not obey the lawful command to turn around and put his hands behind his back.”

(ECF #12-5 at Pg. ID 143.) The state court made no finding that Donald engaged in

“physical violence” or subjected the officers to any direct threat of physical harm

before Cieszkowski tased him. Thus, there was not the “something more” that the

Sixth Circuit requires in cases where a tasing may be justified due to a suspect’s

“active resistance.”




                                          22
      Cieszkowski counters that evidence other than the state court’s findings

establishes the “something more” that constituted “active resistance.” Cieszkowski

says that “[Donald] admits he was verbally hostile toward the officers.”

(Cieszkowski Mot., ECF #21 at Pg. ID 526.) And Cieszkowski insists that tasing a

suspect does not violate that suspect’s constitutional rights where “non-compliance

with an order is ‘paired with any signs of verbal hostility.’” (Id. quoting Eldridge,

533 F. App’x at 535.) But when the Court views the evidence in the light most

favorable to Donald, it must conclude that Donald did not admit that he was verbally

hostile towards the officers before being tased. On the contrary, Donald testified

that when the officers approached him, he did not say anything to them. (Donald

Dep., ECF #14-2 at Pg. ID 263-64.) Thus, the record does not support Cieszkowski’s

suggestion that Donald “admit[ted] [that] he was verbally hostile” immediately

before being tased.6


6
 The Court acknowledges that the state court did find that before the officers crossed
the street and approached Donald, Donald “taunt[ed]” the officers. (ECF #12-5 at
Pg. ID 143.) But the state court’s factual findings do not include any specific
information about the taunts and do not, for example, indicate that the taunts were
akin to the kind of “direct threat of physical harm” that could constitute active
resistance in this Circuit. Kent, 810 F.3d at 395. More importantly, the state court’s
factual findings do not indicate that Donald continued to taunt the officers after they
crossed the street and in the moments immediately before Cieszkowski tased
Donald. The factual findings say only that at the time of the tasing, Donald “did not
obey the lawful command to turn around and put his hands behind his back.” Simply
put, the state court did not make any finding that Donald said anything to the officers
immediately before being tased or that he resisted in any other way at that time. (See
ECF #12-5 at Pg. ID 143). Therefore, the state court’s factual findings do not compel
                                          23
      For all of these reasons, Cieszkowski is not entitled to qualified immunity

with respect to the tasing.

                                         2

      Cieszkowski is also not entitled to qualified immunity with respect to his

alleged beating of Donald while Donald was on the ground. For all of the same

reasons that the Court denied qualified immunity to Marks and Fedea related to that

alleged beating (see Section V(B)(1) above), the Court concludes that Cieszkowski

is not entitled to qualified immunity. Likewise, for all of the same reasons that the

Court held that the state court’s factual finding related to Donald’s “struggl[ing]”

with the officers did not save Marks and Fedea’s claim for qualified immunity (see

Section V(B)(2) above), that finding does not entitle Cieszkowski to qualified

immunity.

                                         3

      Finally, Cieszkowski argues that he is entitled to qualified immunity “from

any liability for any injuries suffered when [Donald] was placed in the squad car.”

(Cieszkowski Mot., ECF #21 at Pg. ID 527.) Cieszkowski’s sole argument is that

he “had nothing to do placing [Donald] in the squad car.” (Id.)




the conclusion that Donald was “verbally hostile” to Cieszkowski immediately prior
to the tasing.
                                         24
      This argument is a non-sequitur. Donald is seeking damages for injuries that

he suffered when he was “forcibly [thrown] to the ground on his face.” (Donald

Resp. Br., ECF #22 at Pg. ID 546.) That happened before the officers physically

“placed [Donald] in the squad car.” Thus, even if Cieszkowski was not involved in

physically placing Donald in the police car, that says nothing about Cieszkowski’s

involvement in throwing Donald forcibly to the ground at an earlier time. And

Donald has presented evidence that Cieszkowski forcibly threw him to the ground

at a time when he (Donald) was not actively resisting and may not have been

conscious. (See e.g., Donald Dep., ECF #14-2 at Pg. ID 264; S. Greeley Trial

Testimony, ECF #14-5 at Pg. ID 309-310.) For all of the reasons stated above, the

use of such force against a neutralized, non-resisting suspect would violate that

suspect’s clearly-established constitutional rights. See, e.g., Morrison, Phelps,

Wysong, supra. Cieszkowski is therefore not entitled to qualified immunity related

to that incident of force.

                                       VI

      For all of the reasons stated above, IT IS HEREBY ORDERED that the

officers’ motions for summary judgment (ECF ## 12, 21) are DENIED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE
Dated: July 2, 2019



                                       25
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 2, 2019, by electronic means and/or ordinary
mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         26
